     Case 5:20-cv-01876-JGB-SP Document 44 Filed 08/20/21 Page 1 of 14 Page ID #:424




1     LAW OFFICES OF BRYAN W. PEASE
2     Bryan W. Pease (SBN 239139)
      302 Washington St. #404
3     San Diego, CA 92103
4     Ph. (619) 723-0369
      Email: bryan@bryanpease.com
5
6     LAW OFFICES OF G. DAVID TENENBAUM
7     G. David Tenenbaum (SBN 150629)
      269 S. Beverly Drive #1041
8     Beverly Hills, CA 90212
9     Ph. (312) 404-7723
      Email: g.davidtenenbaum@gmail.com
10
11    LAW OFFICES OF CASEY D. GISH
      Casey D. Gish (SBN 206289)
12
      5940 S. Rainbow Blvd.
13    Las Vegas, NV 89118
14    Ph. (702) 583-5883
      Email: casey@gishlawfirm.com
15
16    Attorneys for Plaintiffs
17
                                      UNITED STATES DISTRICT COURT
18
19                                  CENTRAL DISTRICT OF CALIFORNIA
20
21     CHRISTINA SATO, an individual;                   Case No. 5:20-cv-01876
       ROXANNE LOPEZ, an individual;                    Hon. Jesus G. Bernal
22
       DILEY GREISER, an individual; and                Mag. Sheri Pym
23     CHELSEA WARD, an individual; and
24     JAMIE GREGORY, an individual;                    STIPULATED PROTECTIVE ORDER
25                          Plaintiffs,
26     v.
27
       COUNTY OF SAN BERNARDINO;
28     SAN BERNARDINO COUNTY


      I1414020-1 SBD-0009                              1
                                          STIPULATED PROTECTIVE ORDER
     Case 5:20-cv-01876-JGB-SP Document 44 Filed 08/20/21 Page 2 of 14 Page ID #:425




1      SHERIFF’S DETECTIVE BRIAN
       GRIMM, an individual; SAN
2      BERNARDINO SHERIFF’S DEPUTY
3      J. GREGORY, an individual; SAN
       BERNARDINO SHERIFF’S SERGEANT
4
       DARREN GILMORE, an individual; and
5      DOES 1-10,
6
                  Defendants.
7
8
                1.          A. PURPOSES AND LIMITATIONS
9
                Discovery in this action is likely to involve production of confidential, proprietary,
10
      or private information for which special protection from public disclosure and from use
11
      for any purpose other than prosecuting this litigation may be warranted. Accordingly, the
12
      parties hereby stipulate to and petition the Court to enter the following Stipulated
13
      Protective Order. The parties acknowledge that this Order does not confer blanket
14
      protections on all disclosures or responses to discovery and that the protection it affords
15
      from public disclosure and use extends only to the limited information or items that are
16
      entitled to confidential treatment under the applicable legal principles. The parties further
17
      acknowledge, as set forth in Section 12.3, below, that this Stipulated Protective Order
18
      does not entitle them to file confidential information under seal; Civil Local Rule 79-5
19
      sets forth the procedures that must be followed and the standards that will be applied
20
      when a party seeks permission from the court to file material under seal.
21
                B. GOOD CAUSE STATEMENT
22
                This action may involve the production of police records, including confidential
23
      officer personnel records, which are generally unavailable to the public and for which
24
      special protection from public disclosure and from use for any purpose other than
25
      prosecution of this action is warranted. The disclosure of the confidential information
26
      regarding the individuals may violate those individuals' privacy rights. The disclosure of
27
      the information may also jeopardize the security of the County's operations and
28
      jeopardize the safety of its peace officers. Accordingly, to expedite the flow of

      I1414020-1 SBD-0009                        2
                                    STIPULATED PROTECTIVE ORDER
     Case 5:20-cv-01876-JGB-SP Document 44 Filed 08/20/21 Page 3 of 14 Page ID #:426




1     information, to facilitate the prompt resolution of disputes over confidentiality of
2     discovery materials, to adequately protect information the parties are entitled to keep
3     confidential, to ensure that the parties are permitted reasonable necessary uses of such
4     material in preparation for and in the conduct of trial, to address their handling at the end
5     of the litigation, and serve the ends of justice, a protective order for such information is
6     justified in this matter. It is the intent of the parties that information will not be
7     designated as confidential for tactical reasons and that nothing be so designated without a
8     good faith belief that it has been maintained in a confidential, non-public manner, and
9     there is good cause why it should not be part of the public record of this case.
10              2. DEFINITIONS
11              2.1 Action: Christina Sato et al. v. County of San Bernardino et al., Central
12    District of California, Case No. 5:20-cv-01876
13              2.2 Challenging Party: a Party or Non-Party that challenges the designation of
14    information or items under this Order.
15              2.3 “CONFIDENTIAL” Information or Items: information (regardless of how it is
16    generated, stored or maintained) or tangible things that qualify for protection under
17    Federal Rule of Civil Procedure 26(c), and as specified above in the Good Cause
18    Statement.
19              2.4 Counsel: Outside Counsel of Record and House Counsel (as well as their
20    support staff).
21              2.5 Designating Party: a Party or Non-Party that designates information or items
22    that it produces in disclosures or in responses to discovery as “CONFIDENTIAL.”
23              2.6 Disclosure or Discovery Material: all items or information, regardless of the
24    medium or manner in which it is generated, stored, or maintained (including, among
25    other things, testimony, transcripts, and tangible things), that are produced or generated in
26    disclosures or responses to discovery in this matter.
27
28


      I1414020-1 SBD-0009                      3
                                  STIPULATED PROTECTIVE ORDER
     Case 5:20-cv-01876-JGB-SP Document 44 Filed 08/20/21 Page 4 of 14 Page ID #:427




1               2.7 Expert: a person with specialized knowledge or experience in a matter pertinent
2     to the litigation who has been retained by a Party or its counsel to serve as an expert
3     witness or as a consultant in this Action.
4               2.8 House Counsel: attorneys who are employees of a party to this Action. House
5     Counsel does not include Outside Counsel of Record or any other outside counsel.
6               2.9 Non-Party: any natural person, partnership, corporation, association, or other
7     legal entity not named as a Party to this action.
8               2.10 Outside Counsel of Record: attorneys who are not employees of a party to this
9     Action but are retained to represent or advise a party to this Action and have appeared in
10    this Action on behalf of that party or are affiliated with a law firm which has appeared on
11    behalf of that party, and includes support staff.
12              2.11 Party: any party to this Action, including all of its officers, directors,
13    employees, consultants, retained experts, and Outside Counsel of Record (and their
14    support staffs).
15              2.12 Producing Party: a Party or Non-Party that produces Disclosure or Discovery
16    Material in this Action.
17              2.13 Professional Vendors: persons or entities that provide litigation support
18    services (e.g., photocopying, videotaping, translating, preparing exhibits or
19    demonstrations, and organizing, storing, or retrieving data in any form or medium) and
20    their employees and subcontractors.
21              2.14 Protected Material: any Disclosure or Discovery Material that is designated as
22    “CONFIDENTIAL.”
23              2.15 Receiving Party: a Party that receives Disclosure or Discovery Material from
24    a Producing Party.
25              3. SCOPE
26    The protections conferred by this Stipulation and Order cover not only Protected Material
27    (as defined above), but also (1) any information copied or extracted from Protected
28    Material; (2) all copies, excerpts, summaries, or compilations of Protected Material; and


      I1414020-1 SBD-0009                       4
                                   STIPULATED PROTECTIVE ORDER
     Case 5:20-cv-01876-JGB-SP Document 44 Filed 08/20/21 Page 5 of 14 Page ID #:428




1     (3) any testimony, conversations, or presentations by Parties or their Counsel that might
2     reveal Protected Material.
3     Any use of Protected Material at trial shall be governed by the orders of the trial judge.
4     This Order does not govern the use of Protected Material at trial.
5               4. DURATION
6               Even after final disposition of this litigation, the confidentiality obligations
7     imposed by this Order shall remain in effect until a Designating Party agrees otherwise in
8     writing or a court order otherwise directs. Final disposition shall be deemed to be the
9     later of (1) dismissal of all claims and defenses in this Action, with or without prejudice;
10    and (2) final judgment herein after the completion and exhaustion of all appeals,
11    rehearings, remands, trials, or reviews of this Action, including the time limits for filing
12    any motions or applications for extension of time pursuant to applicable law. .
13              5. DESIGNATING PROTECTED MATERIAL
14              5.1 Exercise of Restraint and Care in Designating Material for Protection. Each
15    Party or Non-Party that designates information or items for protection under this Order
16    must take care to limit any such designation to specific material that qualifies under the
17    appropriate standards. The Designating Party must designate for protection only those
18    parts of material, documents, items, or oral or written communications that qualify so that
19    other portions of the material, documents, items, or communications for which protection
20    is not warranted are not swept unjustifiably within the ambit of this Order.
21              Mass, indiscriminate, or routinized designations are prohibited. Designations that
22    are shown to be clearly unjustified or that have been made for an improper purpose (e.g.,
23    to unnecessarily encumber the case development process or to impose unnecessary
24    expenses and burdens on other parties) may expose the Designating Party to sanctions.
25              If it comes to a Designating Party’s attention that information or items that it
26    designated for protection do not qualify for protection, that Designating Party must
27    promptly notify all other Parties that it is withdrawing the inapplicable designation.
28


      I1414020-1 SBD-0009                       5
                                   STIPULATED PROTECTIVE ORDER
     Case 5:20-cv-01876-JGB-SP Document 44 Filed 08/20/21 Page 6 of 14 Page ID #:429




1               5.2 Manner and Timing of Designations. Except as otherwise provided in this
2     Order (see, e.g., second paragraph of section 5.2(a) below), or as otherwise stipulated or
3     ordered, Disclosure or Discovery Material that qualifies for protection under this Order
4     must be clearly so designated before the material is disclosed or produced.
5               Designation in conformity with this Order requires:
6               (a) for information in documentary form (e.g., paper or electronic documents, but
7     excluding transcripts of depositions or other pretrial or trial proceedings), that the
8     Producing Party affix at a minimum, the legend “CONFIDENTIAL” (hereinafter
9     “CONFIDENTIAL legend”), to each page that contains protected material. If only a
10    portion or portions of the material on a page qualifies for protection, the Producing Party
11    also must clearly identify the protected portion(s) (e.g., by making appropriate markings
12    in the margins).
13              A Party or Non-Party that makes original documents available for inspection need
14    not designate them for protection until after the inspecting Party has indicated which
15    documents it would like copied and produced. During the inspection and before the
16    designation, all of the material made available for inspection shall be deemed
17    “CONFIDENTIAL.” After the inspecting Party has identified the documents it wants
18    copied and produced, the Producing Party must determine which documents, or portions
19    thereof, qualify for protection under this Order. Then, before producing the specified
20    documents, the Producing Party must affix the “CONFIDENTIAL legend” to each page
21    that contains Protected Material. If only a portion or portions of the material on a page
22    qualifies for protection, the Producing Party also must clearly identify the protected
23    portion(s) (e.g., by making appropriate markings in the margins).
24              (b) for testimony given in depositions that the Designating Party identify the
25    Disclosure or Discovery Material on the record, before the close of the deposition all
26    protected testimony.
27              (c) for information produced in some form other than documentary and for any
28    other tangible items, that the Producing Party affix in a prominent place on the exterior of


      I1414020-1 SBD-0009                      6
                                  STIPULATED PROTECTIVE ORDER
     Case 5:20-cv-01876-JGB-SP Document 44 Filed 08/20/21 Page 7 of 14 Page ID #:430




1     the container or containers in which the information is stored the legend
2     “CONFIDENTIAL.” If only a portion or portions of the information warrants protection,
3     the Producing Party, to the extent practicable, shall identify the protected portion(s).
4               5.3 Inadvertent Failures to Designate. If timely corrected, an inadvertent failure to
5     designate qualified information or items does not, standing alone, waive the Designating
6     Party’s right to secure protection under this Order for such material. Upon timely
7     correction of a designation, the Receiving Party must make reasonable efforts to assure
8     that the material is treated in accordance with the provisions of this Order.
9               6. CHALLENGING CONFIDENTIALITY DESIGNATIONS
10              6.1 Timing of Challenges. Any Party or Non-Party may challenge a designation of
11    confidentiality at any time that is consistent with the Court’s Scheduling Order.
12              6.2 Meet and Confer. The Challenging Party shall initiate the dispute resolution
13    process under Local Rule 37.1 et seq.
14              6.3 The burden of persuasion in any such challenge proceeding shall be on the
15    Designating Party. Frivolous challenges, and those made for an improper purpose (e.g., to
16    harass or impose unnecessary expenses and burdens on other parties) may expose the
17    Challenging Party to sanctions. Unless the Designating Party has waived or withdrawn
18    the confidentiality designation, all parties shall continue to afford the material in question
19    the level of protection to which it is entitled under the Producing Party’s designation until
20    the Court rules on the challenge.
21              7. ACCESS TO AND USE OF PROTECTED MATERIAL
22              7.1 Basic Principles. A Receiving Party may use Protected Material that is
23    disclosed or produced by another Party or by a Non-Party in connection with this Action
24    only for prosecuting, defending, or attempting to settle this Action. Such Protected
25    Material may be disclosed only to the categories of persons and under the conditions
26    described in this Order. When the Action has been terminated, a Receiving Party must
27    comply with the provisions of section 13 below (FINAL DISPOSITION).
28


      I1414020-1 SBD-0009                       7
                                   STIPULATED PROTECTIVE ORDER
     Case 5:20-cv-01876-JGB-SP Document 44 Filed 08/20/21 Page 8 of 14 Page ID #:431




1               Protected Material must be stored and maintained by a Receiving Party at a
2     location and in a secure manner that ensures that access is limited to the persons
3     authorized under this Order.
4               7.2 Disclosure of “CONFIDENTIAL” Information or Items. Unless otherwise
5     ordered by the court or permitted in writing by the Designating Party, a Receiving Party
6     may disclose any information or item designated “CONFIDENTIAL” only to:
7               (a) the Receiving Party’s Outside Counsel of Record in this Action, as well as
8     employees of said Outside Counsel of Record to whom it is reasonably necessary to
9     disclose the information for this Action;
10              (b) the officers, directors, and employees (including House Counsel) of the
11    Receiving Party to whom disclosure is reasonably necessary for this Action;
12              (c) Experts (as defined in this Order) of the Receiving Party to whom disclosure is
13    reasonably necessary for this Action and who have signed the “Acknowledgment and
14    Agreement to Be Bound” (Exhibit A);
15              (d) the court and its personnel;
16              (e) court reporters and their staff;
17              (f) professional jury or trial consultants, mock jurors, and Professional Vendors to
18    whom disclosure is reasonably necessary for this Action and who have signed the
19    “Acknowledgment and Agreement to Be Bound” (Exhibit A);
20              (g) the author or recipient of a document containing the information or a custodian
21    or other person who otherwise possessed or knew the information;
22              (h) during their depositions, witnesses, and attorneys for witnesses, in the Action to
23    whom disclosure is reasonably necessary provided: (1) the deposing party requests that
24    the witness sign the form attached as Exhibit 1 hereto; and (2) they will not be permitted
25    to keep any confidential information unless they sign the “Acknowledgment and
26    Agreement to Be Bound” (Exhibit A), unless otherwise agreed by the Designating Party
27    or ordered by the court. Pages of transcribed deposition testimony or exhibits to
28    depositions that reveal Protected Material may be separately bound by the court reporter


      I1414020-1 SBD-0009                        8
                                    STIPULATED PROTECTIVE ORDER
     Case 5:20-cv-01876-JGB-SP Document 44 Filed 08/20/21 Page 9 of 14 Page ID #:432




1     and may not be disclosed to anyone except as permitted under this Stipulated Protective
2     Order; and
3               (i) any mediator or settlement officer, and their supporting personnel, mutually
4     agreed upon by any of the parties engaged in settlement discussions.
5               8. PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED
6     IN OTHER LITIGATION
7               If a Party is served with a subpoena or a court order issued in other litigation that
8     compels disclosure of any information or items designated in this Action as
9     “CONFIDENTIAL,” that Party must:
10              (a) promptly notify in writing the Designating Party. Such notification shall
11    include a copy of the subpoena or court order;
12              (b) promptly notify in writing the party who caused the subpoena or order to issue
13    in the other litigation that some or all of the material covered by the subpoena or order is
14    subject to this Protective Order. Such notification shall include a copy of this Stipulated
15    Protective Order; and
16              (c) cooperate with respect to all reasonable procedures sought to be pursued by the
17    Designating Party whose Protected Material may be affected.
18    If the Designating Party timely seeks a protective order, the Party served with the
19    subpoena or court order shall not produce any information designated in this action as
20    “CONFIDENTIAL” before a determination by the court from which the subpoena or
21    order issued, unless the Party has obtained the Designating Party’s permission. The
22    Designating Party shall bear the burden and expense of seeking protection in that court of
23    its confidential material and nothing in these provisions should be construed as
24    authorizing or encouraging a Receiving Party in this Action to disobey a lawful directive
25    from another court.
26    / / /
27    / / /
28    / / /


      I1414020-1 SBD-0009                       9
                                   STIPULATED PROTECTIVE ORDER
     Case 5:20-cv-01876-JGB-SP Document 44 Filed 08/20/21 Page 10 of 14 Page ID #:433




1                9. A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO BE
2      PRODUCED IN THIS LITIGATION
3                (a) The terms of this Order are applicable to information produced by a Non-Party
4      in this Action and designated as “CONFIDENTIAL.” Such information produced by
5      Non-Parties in connection with this litigation is protected by the remedies and relief
6      provided by this Order. Nothing in these provisions should be construed as prohibiting a
7      Non-Party from seeking additional protections.
8                (b) In the event that a Party is required, by a valid discovery request, to produce a
9      Non-Party’s confidential information in its possession, and the Party is subject to an
10     agreement with the Non-Party not to produce the Non-Party’s confidential information,
11     then the Party shall:
12               (1) promptly notify in writing the Requesting Party and the Non-Party that some or
13     all of the information requested is subject to a confidentiality agreement with a Non-
14     Party;
15               (2) promptly provide the Non-Party with a copy of the Stipulated Protective Order
16     in this Action, the relevant discovery request(s), and a reasonably specific description of
17     the information requested; and
18               (3) make the information requested available for inspection by the Non-Party, if
19     requested.
20               (c) If the Non-Party fails to seek a protective order from this court within 14 days
21     of receiving the notice and accompanying information, the Receiving Party may produce
22     the Non-Party’s confidential information responsive to the discovery request. If the Non-
23     Party timely seeks a protective order, the Receiving Party shall not produce any
24     information in its possession or control that is subject to the confidentiality agreement
25     with the Non-Party before a determination by the court. Absent a court order to the
26     contrary, the Non-Party shall bear the burden and expense of seeking protection in this
27     court of its Protected Material.
28


       I1414020-1 SBD-0009                       10
                                    STIPULATED PROTECTIVE ORDER
     Case 5:20-cv-01876-JGB-SP Document 44 Filed 08/20/21 Page 11 of 14 Page ID #:434




1                10. UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
2                If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed
3      Protected Material to any person or in any circumstance not authorized under this
4      Stipulated Protective Order, the Receiving Party must immediately (a) notify in writing
5      the Designating Party of the unauthorized disclosures, (b) use its best efforts to retrieve
6      all unauthorized copies of the Protected Material, (c) inform the person or persons to
7      whom unauthorized disclosures were made of all the terms of this Order, and (d) request
8      such person or persons to execute the “Acknowledgment and Agreement to Be Bound”
9      that is attached hereto as Exhibit A.
10               11. INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE
11     PROTECTED MATERIAL
12               When a Producing Party gives notice to Receiving Parties that certain inadvertently
13     produced material is subject to a claim of privilege or other protection, the obligations of
14     the Receiving Parties are those set forth in Federal Rule of Civil Procedure 26(b)(5)(B).
15     This provision is not intended to modify whatever procedure may be established in an e-
16     discovery order that provides for production without prior privilege review. Pursuant to
17     Federal Rule of Evidence 502(d) and (e), insofar as the parties reach an agreement on the
18     effect of disclosure of a communication or information covered by the attorney-client
19     privilege or work product protection, the parties may incorporate their agreement in the
20     stipulated protective order submitted to the court.
21               12. MISCELLANEOUS
22               12.1 Right to Further Relief. Nothing in this Order abridges the right of any person
23     to seek its modification by the Court in the future.
24               12.2 Right to Assert Other Objections. By stipulating to the entry of this Protective
25     Order no Party waives any right it otherwise would have to object to disclosing or
26     producing any information or item on any ground not addressed in this Stipulated
27     Protective Order. Similarly, no Party waives any right to object on any ground to use in
28     evidence of any of the material covered by this Protective Order.


       I1414020-1 SBD-0009                       11
                                    STIPULATED PROTECTIVE ORDER
     Case 5:20-cv-01876-JGB-SP Document 44 Filed 08/20/21 Page 12 of 14 Page ID #:435




1                12.3 Filing Protected Material. A Party that seeks to file under seal any Protected
2      Material must comply with Civil Local Rule 79-5. Protected Material may only be filed
3      under seal pursuant to a court order authorizing the sealing of the specific Protected
4      Material at issue. If a Party's request to file Protected Material under seal is denied by the
5      court, then the Receiving Party may file the information in the public record unless
6      otherwise instructed by the court.
7                13. FINAL DISPOSITION
8                After the final disposition of this Action, as defined in paragraph 4, within 60 days
9      of a written request by the Designating Party, each Receiving Party must return all
10     Protected Material to the Producing Party or destroy such material. As used in this
11     subdivision, “all Protected Material” includes all copies, abstracts, compilations,
12     summaries, and any other format reproducing or capturing any of the Protected Material.
13     Whether the Protected Material is returned or destroyed, the Receiving Party must submit
14     a written certification to the Producing Party (and, if not the same person or entity, to the
15     Designating Party) by the 60 day deadline that (1) identifies (by category, where
16     appropriate) all the Protected Material that was returned or destroyed and (2)affirms that
17     the Receiving Party has not retained any copies, abstracts, compilations, summaries or
18     any other format reproducing or capturing any of the Protected Material. Notwithstanding
19     this provision, Counsel are entitled to retain an archival copy of all pleadings, motion
20     papers, trial, deposition, and hearing transcripts, legal memoranda, correspondence,
21     deposition and trial exhibits, expert reports, attorney work product, and consultant and
22     expert work product, even if such materials contain Protected Material. Any such archival
23     copies that contain or constitute Protected Material remain subject to this Protective
24     Order as set forth in Section 4 (DURATION).
25     / / /
26     / / /
27     / / /
28     / / /


       I1414020-1 SBD-0009                       12
                                    STIPULATED PROTECTIVE ORDER
     Case 5:20-cv-01876-JGB-SP Document 44 Filed 08/20/21 Page 13 of 14 Page ID #:436




1                14. Any violation of this Order may be punished by any and all appropriate
2      measures including, without limitation, contempt proceedings and/or monetary sanctions.
3
4      IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.
5
6      Dated: August 3, 2021                    PEASE LAW, APC
7
                                                By:   /s/ Bryan W. Pease
8                                                     Bryan W. Pease, Esq.
9                                                     Attorneys for Plaintiffs

10
       Dated: August 3, 2021                    WESIERSKI & ZUREK LLP
11
12                                              By:   /s/ Michelle Prescott
                                                      Michelle Prescott, Esq.
13
                                                      Attorneys for Defendants
14
15
       FOR GOOD CAUSE SHOWN, IT IS SO ORDERED.
16
17
       Dated: August 20, 2021                   By:
18                                                    U.S. Magistrate Judge
19
20
21
22
23
24
25
26
27
28


       I1414020-1 SBD-0009                      13
                                   STIPULATED PROTECTIVE ORDER
     Case 5:20-cv-01876-JGB-SP Document 44 Filed 08/20/21 Page 14 of 14 Page ID #:437




1                                              EXHIBIT A
2                            ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
3
4                I, _____________________________ [print or type full name], of
5      _________________ [print or type full address], declare under penalty of perjury that I
6      have read in its entirety and understand the Stipulated Protective Order that was issued by
7      the United States District Court for the Central District of California on [date] in the case
8      of Sato v. County of San Bernardino, Case No. 5:20-cv-01876. I agree to comply with
9      and to be bound by all the terms of this Stipulated Protective Order and I understand and
10     acknowledge that failure to so comply could expose me to sanctions and punishment in
11     the nature of contempt. I solemnly promise that I will not disclose in any manner any
12     information or item that is subject to this Stipulated Protective Order to any person or
13     entity except in strict compliance with the provisions of this Order. I further agree to
14     submit to the jurisdiction of the United States District Court for the Central District of
15     California for the purpose of enforcing the terms of this Stipulated Protective Order, even
16     if such enforcement proceedings occur after termination of this action. I hereby appoint
17     __________________________ [print or type full name] of
18     _______________________________________ [print or type full address and telephone
19     number] as my California agent for service of process in connection with this action or
20     any proceedings related to enforcement of this Stipulated Protective Order.
21
22     Date: ______________________________________
23     City and State where sworn and signed: _________________________________
24
25     Printed name: _______________________________
26
27     Signature: __________________________________
28


       I1414020-1 SBD-0009                        14
                                     STIPULATED PROTECTIVE ORDER
